Citation Nr: 0308399	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  00-23 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for residuals of infectious hepatitis.

2.  Entitlement to an increased disability rating for 
hypertension, currently evaluated as 60 percent disabling.
 

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active military duty from January 1967 
to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 rating action by the 
Department of Veterans Affairs (VA)  regional office (RO) in 
Atlanta, Georgia.  In that decision, the RO denied the issues 
of entitlement to a disability evaluation greater than 10 
percent for hypertension and entitlement to a compensable 
disability rating for infectious hepatitis.  During the 
pendency of this appeal, in an August 2001 rating decision 
the RO assigned a 60 percent evaluation for hypertension, 
effective from June 19, 2001.  

The issue regarding entitlement to an increased disability 
rating for hypertension, is the subject of the REMAND 
immediately following this decision.


FINDING OF FACT

The residuals of infectious hepatitis are manifested by 
hepatomegaly and occasional discomfort in the right upper 
quadrant.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating for residuals 
of infectious hepatitis have been met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. § Part 4, Diagnostic Code 7345 
(effective prior to July 2, 2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

In this regard the RO notified the veteran of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statement of the case.  
Also, in an April 2001 letter to the veteran, the RO notified 
the veteran of VCAA provisions and that VA would attempt to 
obtain medical records identified by the veteran.  The record 
shows that the RO has sought and/or obtained all pertinent 
evidence needed to adjudicate the present issue.  Two VA 
examinations were conducted during the pendency of this 
claim.  The Board finds that the VA has satisfied provisions 
of the VCAA.  Quartuccio v. Princippi, 16 Vet. App. 183 
(2002).

Factual Background

Service medical records indicate that the veteran was 
hospitalized from August to October 1968 for infectious 
hepatitis.  In October 1968 his liver function tests were 
normal and he was discharged to duty.  The report of the 
veteran's separation examination in May 1969 noted that the 
veteran had had hepatitis for three months from August to 
October at a hospital.  No current pertinent abnormalities 
were noted during the separation examination.

The report of a September 1969 VA examination includes a 
diagnosis of residuals of infectious hepatitis - tender liver 
(no functional residuals).

In a June 1969 rating decision, the RO granted service 
connection for infectious hepatitis, asymptomatic, and 
assigned that disorder a noncompensable rating.

A private medical record in May 2000 noted that the veteran 
had the following problems: (1) hypertension, uncontrolled, 
now controlled on Accupul 10 mg every day; (2) hyperlipidemia 
- working on diet and exercise; and (3) hepatitis B - + HP 
B5Ab. Liver function tests are normal. 

The report of a June 2000 VA examination shows that the 
examiner noted that the veteran's liver function tests have 
always been normal and that the veteran's physician provided 
a note documenting that fact.  The report noted that the 
veteran's physician said that the veteran had positive 
hepatitis B surface antibody which would be a residual form 
of hepatitis and not an active form of hepatic.  The veteran 
complained that since he was originally infected, that he had 
never felt the same and had always been tired and run-down.  
The examiner noted in this regard that the veteran had long-
standing hypertension that may contribute to this condition.  
The examiner noted also that this was a general complaint 
that is not tied specifically to a disease although the 
veteran did clearly date it to following his hospitalization 
with hepatitis. 

The veteran reported that currently he did not have any 
vomiting and was on no particular medication for hepatitis.  
He reported that he did get abdominal pain that was 
infrequent and got more regularly bloating abdominally.  He 
did not have nausea or vomiting.  He did have fatigue and 
anxiety.  He denied weakness and depression.  He reported no 
history of unwanted weight gain or loss but was now 
intentionally losing weight rather successfully.

On examination, the veteran was well developed and well 
nourished in no acute distressed.  His blood pressure was 
elevated on three occasions of testing.  The abdomen was 
soft, mildly tender in the lower left quadrant.  The 
examination report noted that the kidney and spleen were 
nonpalpable; there was no CVA tenderness and no palpable 
masses.  The veteran did appear to have a possibly enlarged 
liver border which was to be evaluated further with 
ultrasound.  Ultrasound and other diagnostic tests including 
blood work were to be obtained later.  The examination report 
contains diagnoses of (1) hypertension, difficult to control, 
newly resumed on antihypertensive medication, (2) hepatitis B 
with persistent fatigue since initial infection, and (3) 
dyslipidemia.  

The report of a July 2000 VA ultrasound examination to 
evaluate the liver contains findings that the liver measured 
18.1 cm in the mid clavicular line, enlarged.  The common 
duct measured 4 mm and the gallbladder contains sludge.  The 
examiner saw no gallstone or evidence of cholecystitis.  The 
impression included that there was sludge in gallbladder, 
inferior pole left renal mass. 

Private medical records include a September 2000 statement 
that the veteran had a history of hepatitis B, and that a 
hepatitis profile showed a hepatitis B core antibody being 
positive as well as hepatitis B surface antibody being 
positive, compatible with immunity.  The physician stated 
that the veteran had some consistent gastroesophageal reflux 
symptoms.

The veteran testified about his service-connected hepatitis 
disability during a January 2001 Video Conference hearing 
before the undersigned undersigned member of the Board.  He 
testified that he had tiredness and fatigue and 
gastroesophageal reflux which he said his doctors associated 
with the hepatitis.  He had abdominal symptoms when he ate 
and fatigue and tiredness.  

The report of a May 2001 VA examination shows that the 
veteran reported that he had been losing weight intentionally 
and dieting.  That report indicated that the veteran was 
taking medication for peptic ulcer disease and that his blood 
pressure was gradually coming under better control but the 
veteran reported that it was still not great.  

On examination the veteran was well developed and well 
nourished.  The abdomen was soft with normoactive bowel 
sounds and the examiner was unable to palpate a liver edge.  
The veteran had some right upper quadrant tenderness.  He had 
no shifting dullness and no obvious ascites.  He had no caput 
medusa and no liver flap or palmar erythema.  He had 
anicteric sclera.  The examiner reviewed previous tests 
including from July 2000, and noted that an abdominal 
ultrasound showed some sludge in the gallbladder, 
hepatomegaly, a normal sized spleen, left kidney with an 
isoechoic mass and no ascites.  He had negative urinalysis 
and a normal SMA-18.  The examiner noted that the veteran 
reported he was fatigued all the time since being diagnosed 
with hepatitis, and that one year ago the veteran had been 
found to have peptic ulcer disease and GERD (gastroesophageal 
reflux disease) and this resulted in some dietary 
restrictions.  

The examiner's impression was that the veteran had poorly 
controlled and difficult to control hypertension with no 
evidence of end organ damage.  Regarding the history of 
infectious hepatitis, the examiner indicated the veteran had 
had normal liver function studies, a slightly enlarged liver, 
sludge in the gallbladder and a normal sized spleen.  On that 
basis, the examiner opined that his impression was that the 
hepatitis was not currently of major clinical significance 
and he believed that the veteran's symptomatology was 
probably more related to the peptic ulcer disease and the 
GERD than to the hepatitis.  The examiner believed that the 
veteran's chronic fatigue may be related to his blood 
pressure and may be related to his medications.  The examiner 
opined that it was unlikely that with normal liver function 
studies and slightly enlarged liver that he would be 
experiencing significant fatigue from the hepatitis.  The 
examiner further believed that, although the veteran may 
occasionally have some discomfort in the right upper quadrant 
from the enlarged liver, that the majority of the GI symptoms 
and complaints were from his peptic ulcer disease and his 
GERD.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  

In cases in which entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, as here, it is the present level of disability that 
is of primary concern.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  

The regulations for rating disabilities of liver were revised 
effective July 2, 2001. See 66 Fed. Reg. 29,486-29,489 
(effective July 2, 2001) (to be codified at 38 C.F.R. § 
4.114).  When regulations are changed during the course of 
the veteran's appeal, the criteria that are to the advantage 
of the veteran should be applied.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  
Karnas, 1 Vet. App. at 312-13 (1991).  The Board notes that 
the veteran has been denied an increased rating by the RO 
under both the "old" and "new" rating criteria.  The Board is 
of the opinion that the change in the rating criteria 
effective July 2, 2001, did not result in a more favorable 
version of the regulation than the prior criteria with 
respect to the veteran in this case.  As there is no 
indication that consideration under the current criteria 
would result in a higher, or lower, evaluation of the same 
symptoms than would result from consideration under the 
previous criteria, the Board will specifically apply the 
"old" criteria to the evidence dated before July 2, 2001, and 
both sets of criteria will be applied to evidence on and 
after that date.  VAOPGCPREC 003-00 (April 10, 2000).

The criteria for evaluation of infectious hepatitis at 38 
C.F.R. § 4.114, Diagnostic Code 7345, in effect during the 
pendency of this appeal up until July 2001 provided that a 
noncompensable evaluation was warranted for hepatitis which 
was healed and nonsymptomatic.  A 10 percent evaluation was 
awarded for demonstrable liver damage with mild 
gastrointestinal disturbance.  A 30 percent evaluation was 
warranted for minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency but necessitating dietary restriction or other 
therapeutic measures.

The revised rating criteria provides that chronic liver 
disease without cirrhosis (including hepatitis B, chronic 
active hepatitis, auto-immune hepatitis, hemochromatosis, 
drug-induced hepatitis, etc., but excluding bile duct 
disorders and hepatitis C) are as follows; a noncompensable 
evaluation is warranted for nonsymptomatic hepatitis.  A 10 
percent evaluation is warranted for intermittent fatigue, 
malaise, and anorexia, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration or at least one week, but less than two weeks, 
during the past 12-month period.  A 40 percent evaluation is 
warranted for daily fatigue, malaise, and anorexia, with 
minor weight loss and hepatomegaly, or; incapacitating 
episodes (with symptoms as just described) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12 month period.

With respect to the severity of his residuals of infectious 
hepatitis, the veteran's statements are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.

In this regard, the medical evidence of record shows that the 
veteran had an acute episode of infectious hepatitis during 
service that resolved without any residual disability as 
indicated at his September 1969 VA examination.  His private 
physician noted in May 2000 that liver function tests were 
normal.  

However, subsequent testing showed hepatomegaly.  The most 
recent VA examination in May 2001 resulted in an impression 
that the veteran's hepatitis was not currently of major 
clinical significance and that the veteran's symptomatology 
was probably more related to his peptic ulcer disease and 
GERD than to the hepatitis.  However, the examiner also 
indicated that the veteran may occasionally have some 
discomfort in the right upper quadrant from the enlarged 
liver.  As such, the Board finds the degree of disability 
resulting from the hepatitis more nearly approximates the 
criteria for the next higher rating under Diagnostic Code 
7345, effective prior to July 2, 2001.

However, the current evidence does not support a rating in 
excess of 10 percent under either the old or revised rating 
criteria.  None of the competent medical evidence associates 
either the peptic ulcer disease or GERD to the veteran's 
hepatitis.  

Moreover, although an examiner in June 2000 provided a 
diagnosis of hepatitis B with persistent fatigue since 
initial infection, that diagnosis to the extent that it 
suggests that fatigue was attributable to the hepatitis, 
appears to be based merely on a history provided by the 
veteran.  That examiner noted that although the veteran dated 
his fatigue to after his hospitalization with hepatitis, that 
the veteran's complaint was a general complaint that was not 
tied specifically to a disease.  The examiner also noted in 
this regard that the veteran had a long-standing hypertension 
that may contribute to the veteran's fatigue.  

Moreover with respect to fatigue, the examiner in May 2001 
opined that he believed that the veteran's chronic fatigue 
may be related to his blood pressure or medications.  That 
examiner stated that it as unlikely that with normal liver 
function studies and slightly enlarged liver, that the 
veteran would be experiencing significant fatigue from the 
hepatitis disorder.  That examiner also opined that the 
majority of the gastrointestinal symptoms and complaints were 
due to the veteran's peptic ulcer disease and his GERD.  
Accordingly, a rating in excess of 10percent is not 
warranted.


ORDER

Entitlement to a 10 percent evaluation for residuals of 
infectious hepatitis is granted subject to the law and 
regulations governing the payment of monetary benefits.



REMAND

In August 2001 the RO increased a 10 percent rating which had 
been in effect for hypertension to 60 percent which is the 
maximum rating warranted under Diagnostic Code 7101.  
However, a rating in excess of 60 percent may be granted on 
an extra-schedular basis per 38 C.F.R. § 3.321 and under 
Diagnostic Code 7007.  In March 2003 the veteran indicated he 
was not satisfied with the decision.  Accordingly, the issue 
of entitlement to an increased rating for hypertension 
remains in appellate status.  

The Board notes that the provisions of 38 C.F.R. § 19.31 
(2002) require that a supplemental statement of the case be 
furnished to the veteran and his or her accredited 
representative when additional pertinent evidence is received 
after a statement of the case or most recent supplemental 
statement of the case has been issued.  38 C.F.R. § 19.31 
also requires that the RO issue a supplemental statement of 
the case if pursuant to a remand by the Board, it develops 
the evidence.

Pursuant to a March 2001 remand by the Board, the RO obtained 
further evidence including the report of a May 2001 VA 
examination.  The RO subsequently assigned a 60 percent 
rating for the veteran's service-connected hypertension.  The 
veteran was not furnished an additional supplemental 
statement of the case following receipt of the additional 
evidence pursuant to that remand, as required under 38 C.F.R. 
§ 19.31.

Accordingly, this case is REMANDED for the following:

	The appellant and his representative 
should be provided a supplemental 
statement of the case regarding the 
issue of entitlement to an increased 
rating for hypertension.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



